362 S.W.3d 509 (2012)
Eric G. PAYNE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96429.
Missouri Court of Appeals, Eastern District, Division Four.
March 27, 2012.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Eric Payne (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his amended Rule 24.035 motion without an evidentiary hearing. Movant claims that the motion court clearly erred in denying his claim that he received ineffective assistance of counsel because: (1) he was not advised of the range of punishment for the crimes charged; and (2) he was not provided with adequate notice of his probation violations. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).